Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 24, 2017                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

  153116                                                                                                   Brian K. Zahra
  153118                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
                                                                                                         Kurtis T. Wilder,
  ENBRIDGE ENERGY LIMITED                                                                                            Justices
  PARTNERSHIP,
           Petitioner-Appellee,
  v                                                                SC: 153116
                                                                   COA: 321946
                                                                   MPSC: U-017077
  UPPER PENINSULA POWER COMPANY,
            Respondent-Appellant,
  and
  MICHIGAN PUBLIC SERVICE COMMISSION,
           Appellee.

  _________________________________________/

  ENBRIDGE ENERGY LIMITED
  PARTNERSHIP,
           Petitioner-Appellee,
  v                                                                SC: 153118
                                                                   COA: 321946
                                                                   MPSC: U-017077
  UPPER PENINSULA POWER COMPANY,
            Respondent-Appellee,
  and
  MICHIGAN PUBLIC SERVICE COMMISSION,
           Appellant.

  _________________________________________/

         On March 8, 2017, the Court heard oral argument on the applications for leave to
  appeal the December 22, 2015 judgment of the Court of Appeals. On order of the Court,
  the applications are again considered, and they are DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 24, 2017
         p0517t
                                                                              Clerk